                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


TOSCAR SMITH,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )       No. 18-2876-JDT-cgc
                                                 )
MEDICAL DEPARTMENT AT THE                        )
SHELBY COUNTY CRIMINAL                           )
JUSTICE CENTER,                                  )
                                                 )
       Defendant.                                )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On December 26, 2018, Plaintiff Toscar Smith, who is incarcerated at the Shelby

County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983, accompanied by a motion to proceed in forma pauperis.

(ECF Nos. 1 & 2.) The Court issued an order granting Smith leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act, 28

U.S.C. §§ 1915(a)-(b. (ECF No. 4). The Clerk shall record the Defendant as the Medical

Department at the Jail.

       In its entirety, the complaint alleges:

       On 6-28-18 I came to SCJ with medical issues. I was told to fill out sick call.
       6-30-18, 7-4-18, 7-18-18, 7-23-18, 8-3-18 I was seen by the provider who
       told me I would be seen by the doctor. 9-9-18, 9-20-18, 9-28-18 I filed a
       grievance with the jail. 10-5-18 I seen the doctor. Had a x-ray and MRI
       done. Damage to the [k]nee was found. I was placed in a wheel chair and
       given a [k]nee stabilizer. On 11-9-18 my wheel chair was took my pain meds
       stopped and I was placed in population with just the brace.

(ECF No. 1 at 2.) Smith seeks monetary damages, medical care, resumption of his pain

medication, the return of his wheelchair and placement in the wheelchair accessible portion

of the Jail. (Id. at 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.




                                             2
R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Smith filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Smith has not identified any specific person who allegedly violated his

constitutional rights, and the Medical Department of the Jail is not a suable entity. Instead,

                                              3
any claims purportedly brought against the Medical Department as a whole would properly

be construed either as claims against Shelby County itself, if those employed in the Medical

Department are county employees, or as claims against any private company that supplies

medical personnel for the Jail, if medical services are provided by contract.

       In order to state a claim against either Shelby County or a private medical services

provider, Smith must allege that any constitutional violation was caused by an official

policy or custom. See Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (To demonstrate

municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2)

connect the policy to the municipality, and (3) show that his particular injury was incurred

due to execution of that policy.”); see also Braswell v. Corr. Corp. of Am., 419 F. App’x

622, 627 (6th Cir. 2011) (“To prevail in a § 1983 claim against [a private company

providing prison services], Braswell must show that a policy or well-settled custom of the

company was the ‘moving force’ behind” any alleged constitutional deprivation.). There

are no such allegations in this case.

       For these reasons, Smith’s complaint is subject to dismissal in its entirety for failure

to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

                                              4
F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Smith should be given an opportunity to amend his complaint.

       In conclusion, Smith’s complaint is DISMISSED for failure to state a claim on

which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1).

However, Smith is GRANTED leave to file an amended complaint. Any amendment must

be filed within twenty-one days after the date of this order. Smith is advised that an

amended complaint will supersede the original complaint and must be complete in itself

without reference to the prior pleadings. The text of the complaint must allege sufficient

facts to support each claim without reference to any extraneous document. Any exhibits

must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts

alleged in the original complaint. Each claim for relief must be stated in a separate count

and must identify each defendant sued in that count. If Smith fails to file an amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              5
